DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendments to the specification regarding the title received on December 28, 2021.  These amendments to the title are accepted.
Allowable Subject Matter
3.	Claims 1, 9, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Yoon et al. (U.S. Patent Application Publication # 2004/0264488 A1) teach “an apparatus and method for processing packets, in which a multiple queue model for sorting and processing real-time service packets (image/voice packets) and data packets is provided and simultaneously fragmentation threshold values of the data packets are dynamically adjusted, thereby efficiently and continuously providing real-time service (image/voice service).”(Fig(s).1-3 and 9; Paragraph [0003]), in view of Malekshan et al. (“An Energy Efficient MAC Protocol for Fully Connected Wireless Ad Hoc Networks”, October 2014) teach “a novel distributed MAC protocol for fully connected wireless networks. A temporary coordinator node (head node) regulates transmission ”(Section IV, page 5737), and Kneckt (U.S. Patent Application Publication # 2014/0092857 A1) teach “The expected TXOP duration may be included in a duration field of RTS, CTS and payload messages.”(Paragraph [0020]) Also, “The channel reservation may specify a schedule for periodical frame transmissions, or may specify a single transmission event, for example.”(Paragraph [0022]), fail to disclose: “… (iii) receiving both real-time application (RTA) packets and non-real- time application (non-RTA) packets generated at an application layer of the protocol, through middle layers of the protocol for the WLAN STA, at a Medium Page 3Access Control (MAC) layer; 
(iv) appending additional signal fields in the MAC header and physical layer convergence protocol (PLCP) header preparing the packets for transmission over the physical layer of the network protocol for said WLAN STA; 
[[(ii)]] (v) distinguishing real-time application (RTA) packets from non- real-time application (non-RTA) packets at the MAC layer from information embedded in the MAC or PLCP headers; …
 [[(v)]] (viii) scheduling channel time as scheduled channel time on a channel based on [[the]] determining an expected RTA at its Medium Access Control (MAC) layer and using a modified ready-to-send (RTS)/clear-to-send(CTS) exchange;
(ix) occupying the channel before the scheduled channel time for an RTA traffic transmission, whereby channel access is available for the RTA traffic at the beginning of the scheduled channel time; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-8 are also allowed by virtue of their dependency on claim 1.
Regarding claim 9, the best prior art found during the examination of the present, Yoon et al. (U.S. Patent Application Publication # 2004/0264488 A1) teach “an apparatus and method for processing packets, in which a multiple queue model for sorting and processing real-time service packets (image/voice packets) and data packets is provided and simultaneously fragmentation threshold values of the data packets are dynamically adjusted, thereby efficiently and continuously providing real-time service (image/voice service).”(Fig(s).1-3 and 9; Paragraph [0003]), in view of Malekshan et al. (“An Energy Efficient MAC Protocol for Fully Connected Wireless Ad Hoc Networks”, October 2014) teach “a novel distributed MAC protocol for fully connected wireless networks. A temporary coordinator node (head node) regulates transmission dynamically based on the network traffic load condition to reduce energy consumption. In the proposed protocol, nodes contend once to transmit a batch of packets, after that they will be assigned ”(Section IV, page 5737), and Kneckt (U.S. Patent Application Publication # 2014/0092857 A1) teach “The expected TXOP duration may be included in a duration field of RTS, CTS and payload messages.”(Paragraph [0020]) Also, “The channel reservation may specify a schedule for periodical frame transmissions, or may specify a single transmission event, for example.”(Paragraph [0022]), fail to disclose: “… (iii) receiving both real-time application (RTA) packets and non-real- time application (non-RTA) packets generated at an application layer of the protocol, through middle layers of the protocol for the WLAN STA, at a Medium Access Control (MAC) layer;
(iv) appending additional signal fields in the MAC header and physical Page 6laver convergence protocol (PLCP) header preparing the packets for transmission over the physical layer of the network protocol for said WLAN STA; 
[[(ii)]] (v) distinguishing real-time application (RTA) packets from non- real-time application (non-RTA) packets by making a determination based on prior negotiation, or packet header information, or a combination of prior negotiation and packet header information as determined at the MAC layer from information embedded in the MAC or PLCP headers; … 
[[(v)]] (viii) scheduling channel time, as scheduled channel time on a channel, based on [[the]] determining an expected RTA at its Medium Access Control (MAC) layer and using a modified ready-to-send (RTS)/clear-to-send(CTS) exchange;
(ix) occupying the channel before the scheduled channel time for an RTA traffic transmission, whereby channel access is available for the RTA traffic at the beginning of the scheduled channel time; …”Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 10-14 are also allowed by virtue of their dependency on claim 9.
Regarding claim 15, the best prior art found during the examination of the present, Malekshan et al. (“An Energy Efficient MAC Protocol for Fully Connected Wireless Ad Hoc Networks”, October 2014) teach “a novel distributed MAC protocol for fully connected wireless networks. A temporary coordinator node (head node) regulates transmission dynamically based on the network traffic load condition to reduce energy consumption. In the proposed protocol, nodes contend once to transmit a batch of packets, after that they will be assigned contention free times for transmission.”(Section IV, page 5737), in view of Kneckt (U.S. Patent Application Publication # 2014/0092857 A1) teach “The expected TXOP duration may be included in a duration field of RTS, CTS and payload messages.”(Paragraph [0020]) Also, “The channel reservation may specify a schedule for periodical frame transmissions, or may specify a single transmission event, for example.”(Paragraph [0022]) and Yoon et al. (U.S. Patent Application Publication # 2004/0264488 A1) teach “an apparatus and method for processing packets, in which a multiple queue model for sorting and processing real-time service packets (image/voice packets) and data packets is provided and simultaneously fragmentation threshold values of the data packets are dynamically adjusted, thereby efficiently and continuously providing real-time service (image/voice service).”(Fig(s).1-3 and 9; Paragraph [0003]), fail to disclose: “… (c) receiving both real-time application (RTA) packets and non-real-time application (non-RTA) packets generated at an application layer of the protocol, through middle layers of the protocol for the WLAN STA, at a Medium Access Control (MAC) laver; 
(d) appending additional signal fields in the MAC header and physical layer convergence protocol (PLCP) header preparing the packets for transmission over the physical layer of the network protocol for said WLAN STA; 
[[(b)]] (e) distinguishing real-time application (RTA) packets from non-real-time application (non-RTA) packets at the MAC layer from information embedded in the MAC or PLCP headers; … 
[[(e)]] (h) scheduling channel time as scheduled channel time on a channel based on [[the]] determining an expected RTA packet arrival time at its Medium Access Control (MAC) layer and using a modified ready-to-send (RTS)/clear-to-send(CTS) exchange; 
(i) occupying the channel before the scheduled channel time for an RTA traffic transmission, whereby channel access is available for the RTA traffic at the beginning of the scheduled channel time; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 16-22 are also allowed by virtue of their dependency on claim 15.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Xin et al. (U.S. Patent Application Publication # 2020/0404704 A1) teach “An enhanced WLAN communication apparatus/method for eliminating channel contention delays for each retransmission of a real time application (RTA) packet.”(Paragraph [0011])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        

January 14, 2022